UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission File Number 333-16057 WECOSIGN, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 26-1476002 (I.R.S. Employer Identification No.) 3400 West MacArthur Blvd, Suite I, Santa Ana, CA92704 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (714) 556-6800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No The number of shares of common stock outstanding on March31, 2010 was 81,932,600, $0.001 par value, issued and outstanding. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4. Controls and Procedures 13 PART II — OTHER INFORMATION Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3. Defaults Upon Senior Securities 14 Item4. Submission of Matters to a Vote of Security Holders 14 Item5. Other Information 14 Item6. Exhibits 14 Signatures 16 EX-3.1 EX-3.2 EX-31.1 EX-31.2 EX-32.1 EX-32.2 i PART I – FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS WECOSIGN® BALANCE SHEETS AS OF FEBRUARY 28, 2010, AND NOVEMBER 30, 2009 February 28, November 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Prepaids and other current assets Accounts receivable Total Current Assets Property, equipment and trademark, net of accumulated amortization Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Advances due to related party - Stand- ready obligations (deferred revenues - Notes 1 & 5) Guarantee liabilities(Notes 1 & 5) Total Current Liabilities LONG TERM LIABILITIES: Convertible notes payable - - Total Liabilities STOCKHOLDERS’ EQUITY: Preferred Stock; $0.001 Par Value; 25,000,000 shares authorized; no shares issued and outstanding - - Common Stock; $0.001 Par Value; 100,000,000 shares authorized; 81,932,600 at February 28, 2010and November 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. 1 WECOSIGN® STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIOD (Unaudited) Quarter Ended February 28, REVENUE $ $ Cost of Revenue – (Notes 1 & 5) Gross Profit OPERATING EXPENSES: General and administrative Sales and marketing TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME AND EXPENSE: Other income Interest expense - ) TOTAL OTHER INCOME (EXPENSES) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTIVE $ ) $ ) Weighted Average Number of Shares Outstanding See accompanying notes to financial statements. 2 WECOSIGN® STATEMENTS OF CASH FLOWS THREE MONTH PERIOD (Unaudited) Quarter Ended February 28, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Fair value of services contributed Depreciation and amortization Changes in operating assets and liabilities Accounts receivable Prepaids and other current assets ) Accounts payable Accrued liabilities Guarantee liability & Unearned fees ) Advances due to related party ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible notes payable - Net proceeds from issuance of common stock Net cash provided by financing activities Net increase (decrease) in cash and equivalents ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during theperiod for: Interest expense - Income tax - - Non-cash investing and financing activities: Common stock issued for convertible notes payable $ - $ See accompanying notes to financial statements. 3 WECOSIGN® NOTES TO FINANCIAL STATEMENTS Note 1 – Organization, History and Significant Accounting Policies and Procedures Organization and History WeCoSign, Inc. (the “Company,” “we” or “us”) incorporated on November 24, 2007 in the state of California. The Company’s sole business purpose is to charge a monthly service fee to applicants of rental properties in exchange for cosigning on their apartment or rental home lease agreements. This service guarantees the rent to the landlord each month. The service provided by the Company reduces vacancy and risk for landlords, while helping tenants with poor credit scores live in their desired apartment or rental house. The Company is based in Santa Ana, California where their proprietary underwriting techniques evaluate the potential risk of an applicant by looking beyond typical screening methods like FICO credit scores. Approved applicants are responsible for paying rent to their landlord, and paying an additional monthly service fee to the Company based on a percentage of their rent. By allowing the Company’s approved tenants to live in their properties, landlords are guaranteed to receive the rent even if that tenant defaults on their lease agreement. After one year, the landlord re-evaluates the tenant's payment history to determine if a co-signer is still required on the lease, and if the tenant is determined to be in good standing then the Company’s monthly service fee is no longer applied. If the tenant is marginal, the Company will stay on the lease for an increased monthly fee. This condition alone is incentive for the tenant to make his payments timely. The Company has presently signed 18 major apartment management firms across the country representing almost 1 million individual apartment complexes across the country. Managements’ Plans The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has incurred operating losses and used cash from operations.During the year ended November 30, 2009, the Company funded losses from proceeds from an equity offering and convertible notes totaling $620,058.In addition, the Company's Chief Executive Officer contributed additional capital of $150,000 in November 2009. The future of the Company is dependent upon its ability to achieve profitable operations and cash flows.In the event the Company is unable to achieve profitable operations in the near term, it may require additional equity and/or debt financing, or reduce expenses, including officer’s compensation, to reduce such losses. With the cash on hand at April 14, 2010, we have approximately $72,000 of available liquidity. We intend to fund our future growth over the next 12 months with funds generated from operations and we are projecting cash flow neutral by third quarter of 2010. Over the short term, our CEO will arrange short-term liquidity if necessary. Over the longer term, we expect that cash flows from operations, supplemented by short-term and long-term financing, as necessary, will be adequate to fund our day-to-day operations and capital expenditure requirements. Our ability to secure short-term and long-term financing in the future will depend on several factors, including our future profitability, the quality of our accounts receivable and guarantee obligations, our relative levels of debt and equity, and the overall condition of the credit markets. Unaudited Interim Financial Information The accompanying unaudited condensed financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information, and pursuant to the instructions to Form 10-Q promulgated by the Securities and Exchange Commission (SEC). Accordingly, they do not include all information and disclosures required by generally accepted accounting principles for complete financial statement presentation. In the opinion of management, the accompanying condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company's financial position as of February 28, 2010 and the results of its operations and its cash flows for the three months ended February 28, 2010 and 2009.Results for the three months ended February 28, 2010 are not necessarily indicative of the results to be expected for the year ending November 30, 2010. While management believes that the disclosures presented are adequate to make the information not misleading, it is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes included in the Company's Annual Report on Form 10-K for the year ended November 30, 2009. 4 WECOSIGN® NOTES TO FINANCIAL STATEMENTS Advertising Costs The Company expenses all costs of advertising as incurred.The Company expensed $18,214 and $3,100 of advertising costs during the quarter ended February 28, 2010 and 2009, respectively. Note 2 –Property, Equipment, & Trademark Property, equipment, and trademark as of February 28, 2010 and November 30, 2009 consisted of the following: February 28, November 30, Vehicle $ $ Office equipment Furniture Website Trademark Total property and equipment Accumulated depreciation and amortization ) ) Net property, equipment and trademark $ $ The cost of maintenance and repairs is charged to expense as incurred.When depreciable property is retired or otherwise disposed of, the related cost and accumulated depreciation/amortization are removed from the accounts and any gain or loss is reflected in the statement of operations.During the quarter ended February 28, 2010 and quarter ended February 28, 2009, we had depreciation expense of $2,164 and $825, respectively. 5 WECOSIGN® NOTES TO FINANCIAL STATEMENTS Management assesses the recoverability of property, equipment and trademark by determining whether the depreciation and amortization of the above described assets over its remaining life can be recovered through projected undiscounted future cash flows.The amount of property, equipment, and trademark impairment if any, is measured based on fair value and is charged to operations in the period that such impairment is determined by management.As of November 30, 2009 and 2008, management believes that there is no impairment of property, equipment, and trademark. Note 3 –Accrued Liabilities Accrued liabilities as of February 28, 2010 and November 30, 2009 consisted of the following: February 28, November 30, Accrued payroll and taxes $ $ Note 4 –Convertible Notes Payable During the year ended November 30, 2008, the Company entered into convertible notes payable agreements (the “Notes”) with two individuals for proceeds totaling $20,000.The Notes were due one year from issuance and incurred interest at a rate of 10% per annum. In addition, the holder had the option to convert into common stock at a rate of $0.25 per share until redemption. At the time of issuance, the Company determined there was no beneficial conversion feature as the conversion price was the same as the price in which the Company was selling its common stock under a private placement.During the year ended November 30, 2009, the Company entered into Notes with six individuals for proceeds totaling $253,000. In April 2009, the holders of the notes converted the principal balance of $273,000 into 1,092,000 shares of common stock based on the terms of the notes. Note 5 – Commitments and Contingencies Operating Lease In May 2009, the Company renewed their lease agreement for office space to serve as its corporate office in Santa Ana, California. The lease term was for a period of 12 months commencing on May 2009, at a rental rate of approximately $1,200 per month.The lease agreement required a security deposit of $1,200. Guarantee Liability The Guarantee Liability account is made up of stand-ready obligations, unearned application fees and guarantee liability for defaults. Stand-ready obligations - Management records the tenant’s full contract fees owed to us as accounts receivable and or any prepayments, with a corresponding increase to the stand-ready obligation included as a guarantee liability.Additionally, all application fees are also recorded as a stand-ready obligation. The Company records these liabilities based on the estimated fair value of the tenant’s contracted fee to us.The stand- ready obligation may alternatively be viewed as deferred revenues to the extent these tenants ultimately pay.The stand-ready obligation for a tenant is reduced as revenues as the tenant complies with the terms of the agreement over time. 6 WECOSIGN® NOTES TO FINANCIAL STATEMENTS Unearned tenants prepaid (contract) fees and registration fees - These fees are collected in advance and amortized over the life of the contract period. At month end, a cutoff analysis is prepared and we adjust the above Guarantee Liabilities using the individual remaining contract life. Defaults - The Company immediately expenses all specific leases that defaulted as an operating expense. For the quarter ended February 28, 2010, the Company expensed actual default losses of $9,081.A contingent liability is recorded when the future loss is probable (the confirming event is likely to occur) and the amount of loss can be at least reasonably estimated. We complywith the guidance in FASB Accounting Standards Codification(‘ASC”) 450-20-25 (SFAS 5) and ASC 460-10 (FIN 45) by reviewing all of our Tenants under contract to determine if there is a probable chance of adefault, and if so,provide a reasonable estimate for losses. For agreements in effect as of February 28, 2010, management identified 12 tenants that had defaulted and estimated acontingent liabilityof $19,347 for these probable losses. At February 28, 2010,if every tenant under our program defaulted for their remaining lease agreement period, in aggregate, assuming no recoveries or replacement renters to mitigate losses, the total financial exposure would be approximately $712,065. We currently have 125 approved customer accounts that we collect a service fee from each month as of February 28, 2010 compared to 139 at November 30, 2009 and 21 at February 28, 2009. Note 6 –Stockholders' Equity (Deficit) Authorized Shares The Company is authorized to issue 100,000,000 shares of $0.001 par value common stock and 25,000,000 shares of $0.001 par value preferred stock. Common Stock Issued For Cash From December 2008 to June 2009, the Company issued 1,436,000 shares of common stock to non-accredited investors as part of a private placement at a price of $0.25 per share for total gross proceeds of $359,000. In connection with these issuances, the Company incurred cash placement costs of $10,585 and issued 28,600 shares of common stock, which were offset against the proceeds. Included within the private placement, were proceeds received of $20,000 resulting in issuance of 80,000 shares to the Chief Financial Officer. The investment was made prior to the commencement of the officer’s employment. Common Stock Issued For Services In April 2009, the Company issued 100,000 shares of common stock for legal services rendered. The Company valued the shares on the date of issuance as there were no future performance conditions. The shares were valued at $25,000 based on the estimated fair value of the Company’s common stock which was deemed to be $0.25 per share based on the recent private placement. The Company recorded the charge to general and administrative expenses. 7 WECOSIGN® NOTES TO FINANCIAL STATEMENTS Contributed Services The Company’s Chairman and Chief Executive Officer was providing services to the Company on a full-time basis. The Company determined that the fair value of these services was approximately $13,900 per month based upon his previous. The Company’s Chief Information Officer was providing services to the Company on a part-time basis. The Company determined that the fair value of these services was approximately $1,800 per month. Both the Chief Executive Officer and Chief Information Officer have elected to contribute their salaries to the Company, and thus, they are accounted for as a contribution within additional paid-in capital. Note 7 – Provision for Income Taxes There was no provision for income taxes in fiscal quarter ending February 28, 2010, or 2009, except for minimum state taxes, since the Company incurred taxable losses during such years. Note 8 – Related Party Transactions From time to time, the Chief Executive Officer paid expenses on behalf of the Company. The advances are due on demand and do not bear interest. As of February 28, 2010, amounts due to the Chief Executive Officer are $25,928. During the year ended November 30, 2009, the Company purchased a phone and computer system from the Chief Executive Officer for $11,595, which represented its fair market time at the time of purchase, which was similar to the Chief Executive Officers basis. In November 2009, the Company's Chief Executive Officer contributed $150,000 of additional capital. No shares of common stock will be issued in connection with this contribution. Note 9 – Subsequent Events On March 10, 2010, WECOSIGN, Inc., a California corporation (the “Company”) and Joseph Bennington mutually agreed to end their employment relationship.Mr. Bennington served as the Company’s Chief Financial Officer.Mr. Bennington’s departure is not due to any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. The Board of Directors of the Company have elected Jeff Padilla, pursuant to unanimous written consent, to act as the Chief Financial Officer on a continuous basis or until the next annual meeting of the Board of Directors or until his successor is elected. Mr. Padilla, 42 years old, has over fifteen years of accounting experience including internal audit, public accounting, and general accounting.His industry experience includes finance, manufacturing, technology and local government. Mr. Padilla had previously served as the Chief Finical Officer of the Company and is a currently working on becoming a licensed Certified Public Accountant in the State of California. There have been no other events or transactions during this time which would have a material effect on the financial statements, other than what has been reported in the Company’s annual financial statements as of and for the quarter ended February 28, 2010. 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Statements contained in this Report that are not statements of historical fact should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”). In addition, certain statements in our future filings with the Securities and Exchange Commission (“SEC”), in press releases, and in oral and written statements made by us or with our approval that are not statements of historical fact constitute forward-looking statements within the meaning of the Act. Examples of forward-looking statements include, but are not limited to: (i)projections of revenue, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other statements concerning future financial performance; (ii)statements of our plans and objectives by our management or Board of Directors, including those relating to products or services; (iii)statements of assumptions underlying such statements; (iv)statements regarding business relationships with vendors, customers or collaborators; and (v)statements regarding products, their characteristics, performance, sales potential or effect in the hands of customers. Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” “should,” “potential,” “goals,” “strategy,” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those in such statements. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to, those described in PartII, Item1A “Risk Factors”, below. The performance of our business and our securities may be adversely affected by these factors and by other factors common to other businesses and investments, or to the general economy. Forward-looking statements are qualified by some or all of these risk factors. Therefore, you should consider these risk factors with caution and form your own critical and independent conclusions about the likely effect of these risk factors on our future performance. Such forward-looking statements speak only as of the date on which statements are made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made to reflect the occurrence of unanticipated events or circumstances. Readers should carefully review the disclosures and the risk factors described in this and other documents we file from time to time with the SEC, including our reports on Forms 10-Q and 8-K to be filed by the Company in fiscal 2010. Overview We help prospective renters with poor credit by acting as their cosigner on an apartment or house rental agreement. We provide the service of acting as the guarantor for a renter by cosigning on their lease agreement in exchange for a monthly fee, enabling rental applicants with low FICO scores to bypass the strict qualifications that many property owners enforce. Landlords currently face high levels of vacancy in their properties because of the recent nationwide increase in apartment construction, along with a simultaneous decrease in the number of qualified rental applicants. Landlords predominantly use the FICO credit scoring system as a tool to screen potential tenants, since this has long been a widely accepted method of evaluation. This system saves landlords time by standardizing their application process and reducing personal interaction with renters, but it has also resulted in a growing number of applicants that fail to qualify for rental properties, since poor credit scores have become a problem for a large number of Americans in recent years.We help both tenants and property owners solve the problem of poor credit in the rental market. We allow landlords to fill vacancies in their property without having to worry about an applicant's FICO score or their potential risk for default, and enables tenant with poor credit to qualify for properties that would otherwise reject them. Targeted Customers: A majority of rental property owners rely on FICO credit scores to approve or deny their new applicants, and once a tenant has a blemish on their credit history it can be a struggle to improve their score and qualify for a lease.Our customers are renters with imperfect credit that don't meet the strict requirements for a typical apartment application because of their low FICO scores. Our proprietary underwriting techniques allow the company to determine which applicants are likely to become financially responsible tenants, despite their inability to meet the necessary FICO requirements for a particular rental property. There are a variety of factors that can contribute to a rental applicant's negative FICO score including divorce, personal bankruptcy, or late bill payments. And often times just one of these factors can negatively affect someone's FICO score for years and make it extremely difficult to gain approval on a lease agreement for a rental property. We recognize that this score does not necessarily reflect the most current or accurate financial picture of a potential tenant, or their ability to pay the rent each month. Operations: Our revenue comes from the collection of the application fee, and the monthly recurring service fee paid by approved customers currently living in rental housing. The application fee is $100 and the monthly service fee is 10% of a customer’s monthly rent plus $20. The applicant is responsible for paying rent to the property owner, and our service fee is collected directly from the applicant’s credit or debit card account on the 1st of each month. After one year, the applicant’s payment history is reviewed to determine if a cosigner is still necessary, or if we will continue to retain the applicant for another 12 months with a new fee structure reflecting a reduced or elevated concern of the applicant’s financial situation.We currently have 125 approved customer accounts that we collect a service fee from each month. The three month average of new monthly applications exceeded 54 at $100 each as of the date hereof. 9 Prospects: The future of the market for co-signing services in the United States appears strong for a variety of factors. Vacancy rates across the country are likely to stay at high levels as renters continue moving back in with family or other roommates in order to lower costs, leaving property owners with empty units. In addition, many current homeowners are now looking to rent their own unsold properties which will create even more vacancies in the rental market. Meanwhile, current unemployment rates and personal bankruptcies will create a large number of potential renters in the future that will suffer from low FICO scores and struggle to gain approval on many lease agreements. These factors point to an increasing need in the future among property owners to fill vacancies, while many renters will likely need assistance with their poor credit in order to successfully gain approval to live in these properties.We plan to expand our operations nationwide through the WECOSIGN® Affiliates and Associates in 2010.There are currently 28 Affiliates and 54 Associates that are working to bring in new applicants around the country, and we plan to add an additional 60 Affiliates and 100 Associates through the end of 2010. This expansion, increased online traffic, and referrals from current customers and property owners are likely to help us reach our projected goals of 100 applications per month, and a total of 300 approved applicants living in rental properties by the end of 2010.It takes an individual many years to substantially improve his or her FICO credit scores. Therefore, our market capacity will not materially shrink as the economy improves. Even if the economy improves, there will always be a need for our services since bad credit transcends all socioeconomic status. Competition: We believe we are the first to market the business model of providing cosigning services for rental applicants, and have a trademark with the United States Patent and Trademark Office. Specifically, the trademark is a service mark that protects the name of WECOSIGN® as being the first companythat was engaged in providing cosigning services to tenants on a nationwide basis.Although there are no barriers to entry to compete with us, our management is not aware of and our customers and Affiliates have not informed us of any competition currently providing cosigning services similar to ours. Trademarks and Copyrights: WECOSIGN® is now a U.S. Service Mark. We have not applied for a patent application for our propriety underwriting techniques and do not intend to do so at this time. Our management considers ourservicemark, and future similar intellectual property critical to our business, so we intend to take steps to protect our intellectual property rights. However, effective trademark and other intellectual property may not be available in every country where we intend to sell our products and services online. Affiliates that house our applicant tenants: We intend to expand our business via establishing WECOSIGN®. Affiliates across the country, and a portion of our future growth is dependent upon new affiliates which promote our concept and reputation. To attract Affiliates, for each successful application, we pay referral fees to an Affiliate in the amount of 30% of the initial application fee, and 10% of each established monthly fee from the client, not to exceed a twelve (12) months period. To date, the number of applications for our cosigning services stands at approximately 72 per month, after a running history of fifteen months. 10 Results of Operations Result of Operations for the Three Months Ended February 28, 2009 and 2010.The following tables and narrative discussion set forth key components of our results of operations for the periods indicated, in dollars. Quarter Ending February 28 Period-to-Period Dollar Period-to-Period Percentage Change Change Revenues $ $ $ % Cost of Revenue 57 % Gross Profit (Loss) % Operating Expenses: General&Administrative Professional Fees % General&Administrative Salaries % General&Administrative Other 8 % General&Administrative Subtotal % Sales and Marketing 76 % Total Operating Expenses % Loss from Operations ) ) ) % Other Income & Expense: Other Income % One-Time Interest Expense ) ) % Total Other Income and (Expense) ) ) % Net Income (Loss) $ ) ) ) % Net Loss Per Common Share – Basic & Dilutive ) ) ) Weighted Average Number of Common Shares 3 % Employees at fiscal quarter-end 6 4 Summary of Balance Sheet Data February28, November30, Current Assets $ $ Total Assets Total Liabilities Total Stockholders’ Equity Total Liabilities Stockholders’ Equity $ $ Executive Summary The Company reported a net loss of $181,249 for the quarter ended February 28, 2010, which included gross profit of $43,885. As of February 28, 2010, the Company’s accumulated deficit totaled $1,105,976. During the quarter ended February 28, 2010, the Company used $90,643 of cash for operations. At April 14, 2010, we had cash and cash equivalents of approximately $72,000 and accounts payables of approximately $45,000.We will continue to review and evaluate various marketing strategies to increase sales and other alternatives to streamline our operations, improve efficiencies and reduce costs. Revenue:During the three months ended February 28, 2010, we generated $67,450 in revenues. The increase in revenues from the comparable 2009 was directly related to the commencement of operations subsequent to that period. Cost of Revenue:Our cost of revenue was $23,565 during the three months ended February 28, 2010, which primarily consisted of guarantee obligationsreservesfor defaultingtenants, underwriting payroll, and facilities.This increase is primarily attributable to the commencement of operations. 11 General and Administrative:Our general and administrative professional fees of $77,798 during the three months ended February 28, 2010, primarily consisted of $20,200 for audit services and $30,000 to Anslow & Jaclin, LLP for legal services rendered. Our general and administrative consisted of allocated salaries of approximately $93,602.Additional amounts primarily consisted of supplies, depreciation, allocated rent and utilities.The total general and administrativeincrease of $131,427, or 203%, between the three months ended February 28, 2010 and the same period in 2009 was primarily attributable to the increase in expense due to fees incurred in connection with filing the Form 10-K with the Securities and Exchange Commission. Sales and Marketing:Our Sales & Marketing expense of $29,671 during the three months ended February 28, 2010, primarily consisted of allocated payroll, marketing, supplies, and allocated rent. The increase of $12,820, or 76%, between the three months ended February 28, 2010 and the same period in 2009 was primarily attributable to the increase in staffing due to the commencement of operations. Liquidity and Capital Resources During the quarter ended February 28, 2010, we have generated cash from financing activities totaling approximately $21,096 in the form of equity securities and capital contributions. Although we intend to fund our future growth through cash flows from operations in the future, we may have to curtail our operating plans and rely on funds to be generated from operations if we are unable to raise such capital. We fully expect to significantly improve upon our prior 2009 performance with an increased penetration of the large national rental market, further penetrate their existing property management customer base, develop streamlined screening processes, and taking steps to identify and eliminate all other non-essential operating costs. We may require additional equity as well as reductions of expenses, including officer’s compensation, to reduce overhead.Our CEO will arrange for additional liquidity, if necessary. We will continue to monitor our expenditures and cash flow position and we are presently long-term debt free. We do not believe that we shall be forced to enter into any long or short term debt arrangements. We believe our cash on hand and anticipated cash flows from operations will enable us to meet our obligations for the next year. For the Quarter Ended February 28, 2010 For the Year Ended February 28, 2009 Net cash used in operating activities $ ) $ ) Net cash used in investing activities ) ) Net cash provided by financing activities Net increase in cash and equivalents ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ Operating Activities: Cash used in operating activities was $90,643 for the quarter ended February 28, 2010, compared to $72,523 for the same period in 2009. Operating cash flows for both periods reflect primarily our net loss for both periods with non-cash add backs related to the fair value of common stock issued for services contributed by the CEO and CIO and depreciation.Contributed services for the CEO totaled $41,700 and 5,400 for CIO.During the second quarter of 2010 and thereafter, we expect to greatly reduce our cash used in operations. 12 Investing Activities: Cash used in investing activities was $4,821 for the quarter ended February 28, 2010, compared to $4,742 for the same period in 2009. Investing cash flows for both periods reflect primarily purchases of capital assets, such as furniture and fixtures, used in our operations. Financing Activities: Cash provided by financing activities were $21,096 for the quarter ended February 28, 2010, compared to $96,100 for the same period in 2009.These funds were needed to fund our operations and retain a minimum level of liquidity. Contractual Obligations and Contingent Liabilities and Commitments:The Company leases its facility under non-cancelable operating lease arrangements for office space to serve as its corporate office in Santa Ana, California. The lease will expire at April 29, 2010 and has a rental rate of approximately $1,200 per month. The lease agreement required a security deposit of $1,200. Off-Balance Sheet Arrangements:We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the small business issuer’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Seasonality of Business:The Company has 125 approved customer accounts that we collect a service fee from each month as of February 28, 2010 compared to 139 at November 30, 2009 and 21 at February 28, 2009. The seasonality of the Company is similar to rental property industry where the spring and summer months are the strongest months of the year. The Company anticipates strong growth in approved customer accounts during the spring and summer months of 2010. Item3.Quantitative and Qualitative Disclosures About Market Risk Market Risk Disclosures We do not enter into derivative financial instruments for trading, speculation or other purposes that would expose the Company to market risk. Item4. Controls And Procedures The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting, as required by Sarbanes-Oxley (SOX) Section 404 A. The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with U.S. generally accepted accounting principles. As of February 28, 2010, we are in the process of assessing the effectiveness of the Company’s internal control over financial reporting based on the criteria for effective internal control over financial reporting established in SEC guidance on conducting such assessments. We are committed to improving our financial organization. As part of this commitment, we will create a position to segregate duties consistent with control objectives and will increase our personnel resources and technical accounting expertise within the accounting function. Further, management believes that the hiring of additional personnel who have the technical expertise and knowledge will result proper segregation of duties and provide more checks and balances within the department. Additional personnel will also provide the cross training needed to support the Company if personnel turn over issues within the department occur. Appointing one or more outside directors to our board of directors who shall be appointed to the audit committee of the Company resulting in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures, and preparing and implementing sufficient written policies and checklists which will set forth procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements. We will continue to monitor and evaluate the effectiveness of our internal controls and procedures and our internal controls over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. Changes in Internal Control:There have been no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Rules 13a-15 or 15d-15 under the Exchange Act that occurred during the Company’slast fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 13 Limitations on Effectiveness of Controls:The Company’s management, including its Chief Executive Officer and Chief Financial Officer, does not expect that its disclosure controls and procedures or its system of internal control over financial reporting will prevent or detect all errors and all fraud. A control system, no matter how well designed or operated, can provide only reasonable, but not absolute, assurance that the objectives of the system of internal control are met. The design of the Company’s control system reflects the fact that there are resource constraints, and that the benefits of such control system must be considered relative to their costs. Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control failures and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the intentional acts of individuals, by collusion of two or more people, or by management override of the controls. The design of any system of controls is also based in part on certain assumptions about the likelihood of future events, and there can be no assurance that the design of any particular control will always succeed in achieving its objective under all potential future conditions. PART II - OTHER INFORMATION Item 1.Legal Proceedings From time to time, we may become involved in various lawsuits, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims against us that we believe will have a material adverse effect on our business, financial condition, or operating results. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the Company or has a material interest adverse to the Company. Item 1A.Risk Factors Our Annual Report on Form 10-K for the year ended November 30, 2009 contains a full discussion of the risks associated with our business. There have been no material changes to the risks described in our Annual Report on Form 10-K. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There were no sales of unregistered Equity Securitiesduring the first quarter of the year ended February 28, 2010. Item 3.DEFAULTS UPON SENIOR SECURITIES Not applicable Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of security holders during the first quarter of the fiscal year ended February28, 2010. Item 5. OTHER INFORMATION Not applicable Item6.EXHIBITS 14 EXHIBITINDEX WECOSIGN® Report On Form10-Q For The Quarter Ended February 28, 2010. EXHIBIT NUMBER DESCRIPTION Articles of Incorporation * By-Laws* Sample Application Form* Contract with Applicant* Standard Tenant Agreement* Standard Rental Payment Guarantee Agreement with Associates* Standard Rental Payment Guarantee Certificate* Certification pursuant to Rule13a-14(a) or Rule15d-14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).** Certification pursuant to Rule13a-14(a) or Rule15d-14(a) of the Exchange Act.** Certification pursuant to Rule13a-14(b) or Rule15d-14(b) of the Exchange Act and 18 U.S.C. Section1350.** Certification pursuant to Rule13a-14(b) or Rule15d-14(b) of the Exchange Act and 18 U.S.C. Section1350.** * Filed as Exhibits to the Form S-1/A filed on December 2, 2009 and incorporated herein by reference. ** Filed Electronically as Exhibits attached to this Form 10-Q. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WECOSIGN, INC. Dated: April 14, 2010 By: /s/ Frank Jakubaitis Frank Jakubaitis, Chief Executive Officer ( Duly Authorized Officer) Dated: April 14, 2010 By: /s/ Jeff Padilla Jeff Padilla, Chief Financial Officer (Principal Financial Officer) 16
